Exhibit 10.1




PROPERTY OPTION AGREEMENT

FOR THE RIO PROPERTY




Dated January 7, 2012




Between:


GUYANA AU CORP. INC., (“Guyana Au”) a company incorporated under the laws of
Guyana  




OF THE FIRST PART, referred to as the “Optionor”




and:





North Springs Resources Corp., a company incorporated under the laws of the
state of Nevada, USA




OF THE SECOND PART, referred to as the “Optionee”





--------------------------------------------------------------------------------

INDEX




 

 

Page

 

RECITALS

3

1.

GRANT OF OPTION

4

2.

OPTION ONLY

4

3.

EXERCISE OF OPTION--ROYALTY INTEREST

5

4.

TRANSFER OF TITLE

5

5.

RIGHT OF ENTRY

5

6.

REPRESENTATIONS AND WARRANTIES OF THE OPTIONOR

6

7.

REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE

6

8.

COVENANTS OF THE OPTIONOR

6

9.

COVENANTS OF THE OPTIONEE

7

10.

TERMINATION

8

11.

INDEPENDENT ACTIVITIES

8

12.

CONFIDENTIALITY OF INFORMATION

8

13.

ASSIGNMENT

8

14.

UNAVOIDABLE DELAYS

8

15.

ARBITRATION

9

16.

AREA OF INFLUENCE

9

17.

CONVERSION TO MINING LICENSE

9

18.

NOTICES

13

19.

GENERAL PROVISIONS

15







SCHEDULE “A”

The Property

SCHEDULE “B”

Net Smelter Returns

EXHIBIT “A”

Irrevocable Limited Power of Attorney

EXHIBIT “B”

Limited Power of Attorney








2




--------------------------------------------------------------------------------




RECITALS




WHEREAS the Optionor is the owner of a 100% interest of the RIO PROPERTY in the
mineral rights granted under a Large Scale Prospecting Licences (PL 05/2011, the
“Licence”) situated in the Kabouri District of the Cooperative Republic of
Guyana, such Prospecting License being described as the KABOURI C-57 Property
(the “Property”), as set out more particularly in Schedule “A” attached hereto
and made a part hereof;




AND WHEREAS the Optionor has agreed to grant to the Optionee an option to
purchase all of the Optionor's right, title and/or interest in, to or over the
Property;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein contained and subject to the terms and
conditions hereafter set out, the parties hereto agree as follows:




1.

GRANT OF OPTION




1.01

The Optionor hereby grants to the Optionee the exclusive right and option (the
“Option”) to acquire a 100% of the Optionor’s rights, title, and/or interest in,
to or over the Property by paying license fees, posting performance bonds,
funding or organizing funding for meeting gross exploration expenditures
totalling $US500,000 over 3 years and to maintain the Licenses under the
policies of the Guyana Geology and Mines Commission (“GGMC”) AND by paying
US$50,000 (fifty thousand US Dollars) or the equivalent of G$10,000,000 (Ten
Million Guyana Dollars), to the Optionor, and issuing a total of 4,000,000
restricted shares (‘Shares’) in the capital stock of the Optionee within 10 days
of executing this agreement to the Optionor and to be incurred by the Optionee
as follows:




Cash Payments Total US$50,000 (fifty thousand United States Dollars) or the
equivalent of G$10,000,000 (Ten Million Guyana Dollars).




(a)

US$50,000 (fifty thousand US Dollars) or the equivalent of G$10,000,000 (Ten
Million Guyana Dollars) on or before 10 business days following the execution of
this Agreement.




Issuance of 4,000,000 Shares of the Optionee to the Optionor




issuing a total of 4,000,000 common shares in the capital of Optionee to the
Optionor or the Optionor’s designee through written instructions within 10 days
of the execution date of this Agreement with the hold period subject to the
Federal Securities Laws of the United States.




Incurring a Minimum Exploration Expenditures of US$500,000 over 3 Years




On or before the dates indicated below, making total Exploration Expenditures of
US$500,000.00 on the Properties:




(a)

Prior to the first anniversary of the execution of this Agreement, completing
not less than US$250,000 in exploration expenditures, of which US$125,000 shall
be spent within the first four (4) months of the date of this Agreement; and




(b)

Prior to the second anniversary of the execution of this Agreement, completing
not less than US$150,000 in additional exploration expenditures (for aggregate
exploration expenditures of US$400,000); and




(c)

Prior to the third anniversary of the execution of this Agreement, completing
not less than US$100,000 in additional exploration expenditures (for aggregate
expenditures of US$500,000) with a requirement that Optionee spend at least the
minimum amount of such final expenditures on the Prospecting License to keep the
Prospecting license in good standing with the GGMC;




Eligible exploration expenditures are limited to prospecting and exploration
activities which may include soil sampling and geochemistry work, geophysical
work, drilling, sampling and trenching and the mining processing of materials
for the recovery of gold or other metals.  Management and administration costs
and license rental fees paid to the GGMC are not to be considered eligible
expenditures.




1.02

The Optionee, at its sole discretion, shall have the right to accelerate any
date for the making of any cash payment to the Optionee and the date for issuing
any Shares to the Optionor.





3




--------------------------------------------------------------------------------




2.

OPTION ONLY




2.01

This agreement represents an option only, and after the Optionee is paid the
US$50,000 (fifty thousand US Dollars) or the equivalent in Guyana Dollars
specified in 1.01 (a), issued 4,000,000 shares of the Optionee’s Company, has
incurred exploration expenditures totalling US$500,000 within 3 years and has
funded the license rental fees, posted performance bonds and funded and reported
minimum evaluations to the GGMC, the Optionee shall be under no further
obligation to issue any more shares or pay any more cash to the Optionor.  Any
further performance hereunder by the Optionee is expressly at the election of
the Optionee.




3.

EXERCISE OF OPTION--ROYALTY INTEREST




3.01

The Optionee shall have exercised the Option with respect to the Property and
shall have acquired a 100% interest in and to all of the Optionor’s rights,
titles and interest in, to or over that License, by making aggregate cash
payments to the Optionor of US$50,000 (fifty thousand United States Dollars) or
the equivalent of G$10,000,000 (ten million Guyana Dollars) and issuing
4,000,000 shares of the Optionee’s Company and completing US$500,000 in
exploration expenditures over 3 years under this agreement.




3.02

Upon the Optionee having exercised the Option, the Optionor shall be entitled to
receive 3% of “Net Smelter Returns” (as defined and paid in accordance with
Schedule "B" which is made a part hereof and hereinafter referred to as the
“Royalty”).  The Optionor's entitlement to the Royalty is a contractual right
only and does not entitle the Optionor to any right, title or interest in and to
the Property.




3.03

Upon the Optionor becoming entitled to the Royalty, the Optionee shall have the
sole and absolute discretion with respect to the determination of the size and
nature of all and every mineral production facility on the Property and shall
have the sole and absolute discretion with respect to determining when, if ever,
mineral production operations should commence and when they should terminate,
temporarily or permanently.




3.04

The Optionee has the right, exercisable at any time prior to the “Commencement
of Commercial Production” (as hereinafter defined) to purchase one percentage
point of the Royalty (thereby reducing it to 2% of Net Smelter Returns), by
making a cash payment to the Optionor US$1,000,000 (one million United States
Dollars) or the equivalent in Guyanese Dollars and in that event, paragraph 3.02
shall apply mutatis mutandis.




3.05

If the cash payment set out in paragraph 3.04 hereof is made, the Optionee shall
have the right, exercisable at any time, to purchase an additional one
percentage point of the Royalty (thereby reducing it to 1% of Net Smelter
Returns), by making a cash payment to the Optionor of US$1,000,000 (one million
United States Dollars) or the equivalent in Guyanese Dollars and in that event,
paragraph 3.02 shall apply mutatis mutandis.




3.06

If the cash payment set out in paragraph 3.05 hereof is made, the Optionee shall
have the right, exercisable at any time, to purchase the remaining one
percentage point of the Royalty (thereby reducing it to 0% of Net Smelter
Returns), by making a cash payment to the Optionor of US$1,000,000 (one million
United States Dollars) or the equivalent in Guyanese Dollars and in that event,
paragraph 3.02 shall apply mutatis mutandis. Notwithstanding this 3.06, the
parties to this Agreement may at any time enter into exclusive negotiations to
acquire this remaining royalty at a mutually acceptable price.




3.07

In this agreement,  “Commencement of Commercial Production” means:




(a)

if a processing facility is located on the subject License, the last day of a
period of 30 consecutive days in which, for not less than 15 days, such facility
processed ore from the License at not less than 60% of its rated capacity; or




(b)

if no processing facility is located on the subject License, the last day of the
first period of 30 consecutive days during which ore has been shipped from the
License on a reasonably regular basis for the purpose of earning revenues;




PROVIDED THAT no period of time during which ore or concentrate is shipped from
the License for testing purposes, and no period of time during which milling
operations are undertaken as initial tune-up, shall be taken into account in
determining the date of the Commencement of Commercial Production.





4




--------------------------------------------------------------------------------




4.

TRANSFER OF TITLE




4.01

Unless otherwise consented to by the Optionor, recorded title to the Prospecting
Licenses which constitute the Property shall remain in the names of the
Optionor’s subsidiary, until such time as the Option is exercised.  After the
Option has been exercised, title to the mineral tenures comprising that License
shall be recorded in the name of the Optionee or its wholly-owned subsidiary or
assignee as and when GGMC policy and procedures make such a transfer possible.
 Such a transfer shall be made for administrative convenience only, and the
beneficial ownership of the Property and all or any rights thereto shall be
governed by this agreement.  Any costs incurred to transfer the claims shall be
born solely by the Optionee.  




4.02

Upon the exercise of the Option, the Optionor shall forthwith execute an
Irrevocable Limited Power of Attorney in the form attached hereto as Exhibit “A”
or in such other form as the parties may agree, in favour of the Optionee and
register same.




4.03

The Optionor shall forthwith upon the execution hereof execute a Limited Power
of Attorney in the form attached hereto as Exhibit “B” or in such other form as
the parties may agree, in favour of the Optionee and register same.




5.

RIGHT OF ENTRY




5.01

During the currency of this agreement prior to the exercise of the Option, the
Optionee, its servants, agents and workmen and any persons duly authorized by
the Optionee, shall have the right of access to and from and, subject to
sub-paragraph 9.01(g) hereof, the exclusive right to enter upon and take
possession of and prospect, explore and develop the Property in such manner as
the Optionee in its sole discretion may deem advisable.




6.

REPRESENTATIONS AND WARRANTIES OF THE OPTIONOR




6.01

The Optionor hereby represents and warrants to the Optionee that:




(a)

together it is the recorded and beneficial owner of a 100% interest of the
mineral rights in, to and over the Property;




(b)

the Prospecting License Large Scale comprising the Property has been issued and
is in good standing in accordance with the laws of the Cooperative Republic of
Guyana;




(c)

the entering into this agreement does not conflict with any applicable law nor
does it conflict with, or result in a breach of or accelerate the performance
required by any contract or other commitment to which it is party or by which it
is bound;




(d)

it has the exclusive right to enter into this agreement and all necessary
authority to comply with the terms and conditions of this agreement;




(e)

it has the exclusive right to receive 100% of the proceeds from the sale of
minerals, metals, ores or concentrates removed from the Property and no person,
firm or corporation is entitled to any royalty or other payment in the nature of
rent or royalty on such materials removed from the Property or is entitled to
take such materials in kind;




(f)

approximately US$7,494 is due to be paid to the GGMC by January 26, 2012 for
annual rental fees and will be the responsibility of the Optionor;




(g)

approximately US$110,000 in exploration expenditures required by the GGMC to be
incurred on the property in the first year following the issuance of the licence
have not yet been completed as at the execution date of this agreement and will
become an obligation of the Optionee;




(h)

other than as disclosed above or in Schedule "A" hereto, the Property is free
and clear of all liens and encumbrances;




(i)

reclamation and rehabilitation of those parts of the Property which have been
previously worked by the Optionor have been properly completed in compliance
with all applicable laws and the Optionor hereby covenants and agrees to save
the Optionee harmless from and against any loss, liability, claim, demand,
damage, expense, injury or death arising out of or in connection with the
operations or activities which were carried out on the Property by the Optionor
prior to the date of this agreement;





5




--------------------------------------------------------------------------------




6.02

The representations and warranties hereinbefore set out are conditions upon
which the Optionee has relied on entering into this agreement and shall survive
the exercise of the Option, and the Optionor hereby forever indemnifies and
saves the Optionee harmless from all loss, damage, costs, actions and suits
arising out of or in connection with any breach of any representation or
warranty made by it and contained in this agreement.




7.

REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE




7.01

The Optionee represents and warrants to the Optionor that:




(a)

()

it has full corporate power and authority to enter into this agreement;




(b)

()

the entering into of this agreement does not conflict with any applicable laws
or with its charter documents nor does it conflict with, or result in a breach
of, or accelerate the performance required by any contract or other commitment
to which it is party or by which it is bound; and




(c)

()

upon the exercise of the Option, it will take such steps as are required so that
the Optionee will be eligible to acquire and hold title to the property




7.02

The representations and warranties hereinbefore set out are conditions upon
which the Optionor has relied on entering into this agreement and shall survive
the exercise of the Option, and the Optionee hereby indemnifies and saves the
Optionor harmless from all loss, damage, costs, actions and suits arising out of
or in connection with any breach of any representation or warranty made by it
and contained in this agreement.




8.

COVENANTS OF THE OPTIONOR




8.01

The Optionor hereby covenants with and to the Optionee that:




(a)

it has provided the Optionee with all of the data and information in its
possession or under its control relating to the Optionor’s exploration
activities on and in the vicinity of the Property;




(b)

it will provide all reasonable assistance to file, at the Optionee’s cost, all
reports and other documents required to be filed by the Optionor, as recorded
owner of each License, with the GGMC in order to maintain each License in good
standing under the laws of Guyana




(c)

until such time as the Option is exercised or otherwise terminates, it will not
deal, or attempt to deal with its right, title and interest in and to the
Property in any way that would or might affect the right of the Optionee to
become absolutely vested in a 100% interest in and to the Property, free and
clear of any liens, charges and encumbrances.




9.

COVENANTS OF THE OPTIONEE




9.01

The Optionee covenants and agrees with the Optionor that until the Option is
exercised or otherwise terminates:




(a)

the Optionee shall carry out and record or cause to be carried out and recorded
all such work upon the Property as may be required in order to maintain the
Licenses in good standing at all times;




(b)

the Optionee shall keep the Licenses clear of liens and other charges arising
from its operations thereon;




(c)

the Optionee shall carry on all operations related to the Licenses in a good and
professional manner and in compliance with all applicable governmental
regulations and restrictions;




(d)

the Optionee shall pay or cause to be paid any rates, taxes, duties, royalties,
assessments or fees levied with respect to the Licenses or the Optionee's
operations thereon.  Notwithstanding the generality of the foregoing, the
Optionee shall timely pay all property rental payments with respect to each
License, and shall timely pay all work performance bonds with respect to the
work program carried out on each License;




(e)

the Optionee shall have sole responsibility for ensuring that all lines,
markings boards, or other demarcations of whatsoever type or description
lawfully required to be kept or maintained from time to time by the GGMC under
the laws of Guyana, shall be kept or maintained in good condition at their
expense for the duration of the License hereby created;





6




--------------------------------------------------------------------------------




(f)

the Optionee shall indemnify and hold the Optionor harmless from any and all
liabilities, costs, damages or charges arising from the failure of the Optionee
to comply with the covenants contained in this article or otherwise arising from
its operations on each License;




(g)

the Optionee shall allow the Optionor or any duly authorized agent or
representative of the Optionor to inspect the Licenses upon giving the Optionee
48 hours written notice; provided however that it is agreed and understood that
the Optionor or any such agent or representative shall not interfere with the
Optionee's activities on the License and shall be at his own risk and that the
Optionee shall not be liable for any loss, damage or injury incurred by the
Optionor or its agent or representative arising from its inspection of the
License, however caused;




(h)

the Optionee shall allow the Optionor access at all reasonable times and
intervals to all factual maps, reports, assay results and other factual
technical data prepared or obtained by the Optionee in connection with its
operations on each License; and




(i)

the Optionee shall provide the Optionor with an annual factual progress report,
in writing, with respect to its operations on each License and shall provide the
Optionor with copies of any and all documents filed by the Optionee with the
GGMC with respect to work carried out by the Optionee on each License.




10.

TERMINATION




10.01

The Optionee may terminate this agreement with respect to the License, by giving
60 days written notice to the Optionor of termination.  




10.02

Notwithstanding the provisions of paragraph 10.01, the Optionee may at any time
terminate this agreement with respect to any Prospecting License by giving 30
days written notice to the Optionor of termination.  




10.03

Notwithstanding paragraph 10.01, if the Optionee fails to make any payment or
fails to do any thing with respect to the Licenses on or before the last day
provided for such payment or performance under this agreement, the Optionor may
terminate this agreement with respect to the applicable License but only if:




(a)

it shall have first given to the Optionee written notice of the failure
containing particulars of the payment which the Optionee has not made or the act
which the Optionee has not performed; and




(b)

the Optionee has not, within 10 days following delivery of such notice, cured
such failure or commenced proceedings to cure such failure by appropriate
payment or performance and where the failure is incapable of being cured within
10 days commencing such remedial works within 10 days following such notice and
diligently and continuously prosecuting same until the failure is completely
remedied (the Optionee hereby agreeing that should it so commence to cure any
failure it will prosecute the same to completion without undue delay).




Should the Optionee fail to comply with the provisions of sub-paragraph
10.03(b), the Optionor may thereafter terminate this agreement with respect to
the applicable License by notice to the Optionee.




10.04

Upon termination of this agreement with respect to any License the Optionee
shall:




(a)

turn over to the Optionor originals of all factual maps, reports, assay results
and other factual data and documentation in its possession in connection with
its operations on the Property;




(b)

leave the License in a safe condition in accordance with any applicable
requirements of law; and




(c)

discharge any obligations to the GGMC with respect to that License.




10.05

Upon the termination of this agreement with respect to the License, the Optionee
forfeits any and all interest in the applicable License hereunder.




10.06

Upon termination of this agreement with respect to any License, the Optionee
shall vacate the applicable License within 10 days after such termination, but
shall have the right of access to the Property for a period of one month
thereafter for the purpose of removing its chattels, machinery, equipment and
fixtures there from.





7




--------------------------------------------------------------------------------




11.

INDEPENDENT ACTIVITIES




11.01

Except as expressly provided herein, each party shall have the free and
unrestricted right to independently engage in and receive the full benefit of
any and all business endeavours of any sort whatsoever, whether or not
competitive with the endeavours contemplated herein without consulting the other
or inviting or allowing the other to participate therein.  No party shall be
under any fiduciary or other duty to the other which will prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of the endeavours contemplated herein.  The legal doctrines of "corporate
opportunity" sometimes applied to persons engaged in a joint venture or having
fiduciary status shall not apply in the case of any party.  In particular,
without limiting the foregoing, no party shall have an obligation to any other
party as to:




(a)

any opportunity to acquire, explore and develop any mining property, interest or
right presently owned by it or offered to it outside of the Property at any
time; and




(b)

the erection of any mining plant, mill, smelter or refinery, whether or not such
mining plant, mill, smelter or refinery treats ores or concentrates from the
Property.




12.

CONFIDENTIALITY OF INFORMATION




12.01

The parties hereto shall treat all data, reports, records and other information
relating to this agreement and the Property as confidential.  While this
agreement is in effect, neither party hereto shall, without the express written
consent of the other, disclose to any third party any information concerning the
results of the operations hereunder nor issue any press releases concerning this
agreement or its exploration operations except:




(a)

where such disclosure is mandatory under the law or is deemed necessary by the
Optionee's counsel for the satisfaction by the Optionee of its obligations to
applicable securities regulatory bodies; or




(b)

where the Optionee is seeking the participation of such third party in the
exploration, development or production of the Property, and such information is
divulged under confidential circumstances.




Due consideration shall be given to present and future governmental regulations
with respect to such data disclosures.




13.

ASSIGNMENT




13.01

Each party has the right to assign all or any part of its interest in the
Property and in this agreement with the expressed written consent of the other
party.  It shall be a condition precedent to any such assignment that the
assignee of the interest being transferred agrees in writing to be bound by the
terms of this agreement, insofar as they are applicable, as if it had been an
original party hereto.




14.

UNAVOIDABLE DELAYS




14.01

If any party should be delayed in or prevented from performing any of the terms,
covenants or conditions of this agreement by reason of a cause beyond the
control of such party, including fires, floods, earthquakes, subsidence, ground
collapse or landslides, interruptions or delays in transportation or power
supplies, strikes, lockouts, wars, acts of God, government regulation or
interference, including but without restricting the generality of the foregoing,
forest or highway closures or any other cause beyond such party's control, then
any such failure on the part of such party to so perform shall not be deemed to
be a breach of this agreement and the time within which such party is obliged to
comply with any such term, covenant or condition of this agreement shall be
extended by the total period of all such delays.  In order that the provisions
of this article may become operative, such party shall give notice in writing to
the other party, forthwith and for each new cause of delay or prevention and
shall set out in such notice particulars of the cause thereof and the day upon
which the same arose, and shall give like notice forthwith following the date
that such cause ceased to subsist.




15.

ARBITRATION




15.01

If there is any disagreement, dispute or controversy (hereinafter collectively
called a “Dispute”) between the parties with respect to any matter arising under
this agreement or the construction hereof, then the Dispute shall be determined
by arbitration in accordance with the following procedures:




(a)

the party on one side of the Dispute shall inform the other party by notice of
the names of three impartial and independent persons who are recognized experts
in the area which is the subject matter of the Dispute; and





8




--------------------------------------------------------------------------------




(b)

the other party shall, within seven days of receipt of the notice, inform the
party on the other side of the Dispute the name of the one person that it wishes
to act as the sole arbitrator.




The arbitration shall be conducted in accordance with the Arbitration Act,
Chapter 7:01 of the laws of Guyana, Guyanese Courts of Commercial Arbitration,
the language of the arbitration shall be English, and the place of arbitration
shall be Georgetown, Guyana, unless otherwise agreed in writing by the parties.
 The decision of the arbitrator shall be made within 30 days following his being
named, shall be based exclusively on the advancement of exploration, development
and production work on the Property and not on the financial circumstances of
the parties.  The costs of arbitration shall be borne by the party as determined
by the arbitrator in the award.




16.

AREA OF INFLUENCE




16.01

Any lands which are subsequently acquired by acquisition of rights to medium or
large scale licenses from third parties by Optionee and its Assigns, shall
remain the sole property of the Optionee and its assigns.  The “Area of
Influence” of this Agreement shall be defined exclusively by the lands specified
in this Agreement.




17.

CONVERSION TO MINING LICENSE




17.01

The Optionee may at any time apply to the GGMC for and obtain Mining Licenses
(ML’s) over the areas or any part or parts thereof covered by the Prospecting
Licenses.




17.02

The Optionor shall support the Optionee or any person, firm, company, servant,
agent and/or assign of the Optionee in their exploration and mining activities,
and any Applications they may see fit to make, under this Agreement.  The
Optionor hereby undertakes to act in the utmost good faith towards the Optionee
and its servants, agents and assigns, and to take all or any steps as may
reasonably be required to ensure that it succeeds in its exploration and mining
activities, and in the aforesaid Applications.




18.

NOTICES




18.01

Any notice, election, consent or other writing required or permitted to be given
hereunder shall be deemed to be sufficiently given if delivered or if mailed by
registered air mail or by telegram, e-mail or addressed as follows:




In the case of the Optionor:




Attention: Mr. Roger Connors

Guyana Au Corp. Inc.

20 Victorway Drive

Barrie, ON

L4N 9K9  Canada

Phone:

647-920-3877

Email: roger@southernsky.ca




In the case of the Optionee:




Attention:  Mr. Harry Lappa

North Springs Resources Corp.

200 S Virginia, 8th Floor

Reno, NV. 89501

Phone: 775 398 3078

Email: harry@northspringsresources.com




and any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the tenth business
day following the date of mailing, or, if telegraphed, e-mailed or faxed, on the
next succeeding day following the telegraphing, e-mailing or faxing thereof
provided however that during the period of any postal interruption in either the
country of mailing or the country of delivery, any notice given hereunder by
mail shall be deemed to have been given only as of the date of actual delivery
of the same.  Any party may from time to time by notice in writing change its
address for the purpose of this paragraph.





9




--------------------------------------------------------------------------------




19.

GENERAL PROVISIONS




The parties hereto hereby covenant and agree that they will execute such further
agreements, conveyances and assurances as may be requisite, or which counsel for
the parties may deem necessary to effectually carry out the intent of this
agreement.




This agreement shall represent the entire understanding between the parties with
respect to the Property.  No representations or inducements have been made save
as herein set forth.  No changes, alterations, or modifications of this
agreement shall be binding upon either party until and unless a memorandum in
writing to such effect shall have been signed by all parties hereto.




The titles to the articles to this agreement shall not be deemed to form part of
this agreement but shall be regarded as having been used for convenience of
reference only.




The schedules to this agreement shall be construed with and as an integral part
of this agreement to the same extent as if they were set forth verbatim herein.




All references to dollar amounts contained in this agreement are references to
United States funds.  Any reference to United States funds which does not have a
stated equivalent amount of Guyana funds shall constitute an automatic reference
to Guyana funds calculated at the Bank of Nova Scotia Cambio selling rate of
exchange operative on the date of payment, “Selling Rate” shall be the Guyana
dollar rate at which the Cambio sells United States funds to its customers.
 Notwithstanding anything to the contrary herein contained, all or any
obligations under this Agreement shall be settled in Guyana funds unless the
permission of the Bank of Guyana is first obtained.




This agreement shall be governed by and interpreted in accordance with the laws
in effect in Guyana, and the parties hereto attorn to the courts of Guyana for
the resolution of any disputes arising out of this agreement.




This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.





10




--------------------------------------------------------------------------------







IN WITNESS WHEREOF this Agreement has been executed as of the date first above
given.




GUYANA AU CORP. INC.




By: /s/ Roger Connors




Name: Roger Connors




Title: President










NORTH SPRINGS RESOURCES CORP.




By: /s/ Harry Lappa




Name: Harry Lappa




Title: Chief Executive Officer

 





11




--------------------------------------------------------------------------------

SCHEDULE “A”




THE RIO PROPERTY




DESCRIPTION OF KABOURI C 57 (PL-05/11)




[f8k010912_ex10z1002.gif] [f8k010912_ex10z1002.gif]




 [f8k010912_ex10z1003.jpg] [f8k010912_ex10z1003.jpg]











12




--------------------------------------------------------------------------------




PROSPECTING LICENSE PL04/2011







See attached.





13




--------------------------------------------------------------------------------




SCHEDULE “B”




NET SMELTER RETURNS




1.

NSR Royalty




The NSR Royalty payable to Optionor (the “Payee”) pursuant to Section 3 of the
Agreement will be paid by Optionee or Optionee’s Company (together the “Payor”)
in accordance with the terms of this Schedule B.




2.

Calculation of NSR Royalty




The NSR Royalty will be calculated on a calendar quarterly basis and will be
equal to the royalty rate as established in Section 3 of the Agreement
multiplied by an amount which equals Gross Revenue (as hereinafter defined) less
Permissible Deductions (as hereinafter defined) for such calendar quarter.




3.

Interpretation




In addition to the defined terms set out in the Agreement, the following terms
will have the following meanings in this Schedule B:




(a)

“Gross Revenue” means the aggregate of the following amounts (without
duplication) accruing in each calendar quarterly period following commencement
of Commercial Production:




(i)

the revenue received by the Payor from arm’s length purchasers of all Mineral
Products;




(ii)

the fair market value of all Mineral Products sold by the Payor in such period
to persons not dealing at arm’s length with the Payor; and




(iii)

any proceeds of insurance on Mineral Products;




(b)

“Mineral Products” means all ores, concentrates, minerals and refined or
semi-refined products, produced from the Properties;




(c)

“Permissible Deductions” means the aggregate of the following charges (to the
extent that they are not deducted by any purchaser in computing payment) that
are incurred with respect to the Properties in each calendar quarterly period:




(i)

sales charges levied by any sales agent on the sale of Mineral Products;




(ii)

transportation costs for Mineral Products from the Properties to the place of
beneficiation, processing or treatment and thence to the place of delivery of
Mineral Products to a purchaser thereof, including shipping, freight, handling
and forwarding expenses;




(iii)

all costs, expenses and charges of any nature whatsoever which are either paid
or incurred by the Payor in connection with refinement or beneficiation of
Mineral Products after leaving the Properties, including all smelter and
refinery charges and all weighing, sampling, assaying, representation and
storage costs, metal losses and umpire chares, and any penalties charged by the
processor, refinery or smelter; and




(iv)

all insurance costs on Mineral Products and any government royalties, third
Participant royalties, production taxes, severance taxes and sales and other
taxes levied on Mineral Products or on the production value thereof (other than
income taxes of the Payor),




provided however that if Mineral Products are processed on or off the Properties
in a facility wholly or partially owned by a Party or an Affiliate of a Party,
Permissible Deductions shall not include any costs that are in excess of those
which would be incurred on an arm’s length basis.





14




--------------------------------------------------------------------------------




4.

Additional Permitted Deductions




For greater certainty, and without limiting the generality of the foregoing, all
charges deducted by an arm’s length purchaser of ores or concentrates whether
for smelting, treatment, handling, refining, storage or any other operation on
or service relating to the Mineral Products that occurs after the point of sale
will be considered to be legitimate deductions in arriving at the NSR Royalty
amount.




5.

Calculation and Payment




The NSR Royalty will be calculated and paid within sixty (60) days after the end
of each calendar quarter.  Smelter settlement sheets, if any, and a statement
setting forth calculations in sufficient detail to show the payment’s derivation
(the “Statement”) must be submitted with the payment.




6.

Provisional Payments




In the event that final amounts required for the calculation of the NSR Royalty
are not available within the time period referred to in Section 3 of this
Schedule B, then provisional amounts will be estimated and the NSR Royalty paid
on the basis of this provisional calculation.  Positive or negative adjustments
will be made to the NSR Royalty payment of the succeeding calendar quarter.




7.

Segregation of Project Area




The determination of the NSR Royalty is based on the premise that Commercial
Production will occur solely on the Properties.  If other properties are
incorporated into a single mining project and diamonds, precious stones, metals,
ores, concentrates or other mineral resources pertaining to each are not readily
segregated on a practical or equitable basis, the allocation of actual proceeds
received and deductions therefrom will be negotiated by the Payor on behalf of
the Payee, with reference to practices used in mining operations that are of a
similar nature.  The Payor shall be required to build a sampling tower and the
Parties shall retain independent mining consultants to determine the pro rata
amount which is subject to the NSR Royalty and the decision of the independent
mining consultants shall be binding on the Parties.




8.

Audit




The Payee may request an audit of the sales and related financial records
maintained by the Payor be conducted to verify the calculation of the NSR
Royalty for a particular calendar quarter.  The audit will be conducted by an
independent auditor acceptable to the Payee and the Payor.  The Payee requesting
such audit will bear the full cost and expense of the audit unless it is
determined that the NSR Royalty calculated by the Payor understated the actual
amount due by more than ten percent (10%), in which case the Payor will pay all
costs and expenses of the audit.  The Payor will forthwith pay any deficiency to
the Payee and the Payee will forthwith repay any overpayment to the Payor.




9.

Arbitration




Any dispute arising out of or related to any report, payment, calculation or
audit in respect of the NSR Royalty will be resolved solely by Arbitration.  No
error in accounting or in the interpretation of the Agreement will be the basis
for a claim of breach of fiduciary duty, or the like, or give rise to a claim
for exemplary or punitive damages or for termination or rescission of the
Agreement.




10.

Survival on Transfer




The Payee may assign the NSR Royalty, provided the assignee agrees in writing to
be bound by the Agreement as if a party thereto.  The NSR Royalty will run with
the title to Properties and survive any sale or transfer of title thereof,
including such as may occur as a result of any corporate reorganization of the
Payor.

 





15




--------------------------------------------------------------------------------




EXHIBIT “A”

IRREVOCABLE LIMITED POWER OF ATTORNEY




See attached.





16




--------------------------------------------------------------------------------

EXHIBIT “B”




LIMITED POWER OF ATTORNEY







See attached.





17


